TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

This Twelfth Amendment to Loan and Security Agreement (the "Twelfth Amendment")
is made as of July 21, 2005 by and between Transpro, Inc., a Delaware
corporation ("Transpro" and, after giving effect to the Modine Merger, the
GO/DAN Merger and the name change to "Proliance International, Inc." as
described in the second, third and fourth recitals hereto, respectively,
"Proliance" and, before and after giving such effect, the "Parent"), GO/DAN
Industries, Inc. ("GO/DAN"), Ready Aire, Inc. ("RA"; together with Parent and
GO/DAN, the "Borrowers"), GO/DAN de Mexico, SA de C.V. ("GO/DAN Mexico") and
Radiadores GDI, SA de C.V. ("Radiadores"; together with GO/DAN Mexico, the
"Obligors") and Wachovia Capital Finance Corporation (New England), formerly
known as Congress Financial Corporation (New England), as lender (the "Lender").

WHEREAS, the Lender and Borrowers are parties to that certain Loan and Security
Agreement dated as of January 4, 2001, as amended, supplemented or otherwise
modified through the date hereof (the "Loan Agreement");

WHEREAS, Transpro, Modine Manufacturing Company ("Modine") and Modine
Aftermarket Holdings, Inc. ("MAH") entered into that certain Agreement and Plan
of Merger dated as of January 31, 2005 (as amended by that certain letter
agreement dated as of June 16, 2005 by and between Modine, MAH and Transpro, the
"Modine Merger Agreement"; together with all agreements, documents and
instruments executed and/or delivered in connection therewith, the "Modine
Merger Documents") pursuant to which MAH will merge with and into Transpro on
July 22, 2005 with Transpro continuing as the surviving corporation (such
merger, the "Modine Merger");

WHEREAS, GO/DAN will merge with and into Transpro on the date hereof pursuant to
that certain Agreement and Plan of Merger (as amended, the "GO/DAN Merger
Agreement"; together with all agreements, documents and instruments executed
and/or delivered in connection therewith, the "GO/DAN Merger Documents") with
Transpro continuing as the surviving corporation (such merger, the "GO/DAN
Merger");

WHEREAS, Transpro will change its name from "Transpro, Inc." to "Proliance
International, Inc." simultaneously with the consummation of the Modine Merger;

WHEREAS, Borrowers have requested that Lender (i) consent to the Modine Merger,
(ii) consent to the GO/DAN Merger, (iii) consent to Transpro changing its name
from "Transpro, Inc." to "Proliance International, Inc." and (iv) amend certain
provisions of the Financing Agreements as set forth herein; and

WHEREAS, the Lender has agreed to consent to (i) the Modine Merger, (ii) the
GO/DAN Merger, (iii) Transpro changing its name to "Proliance International,
Inc." and (iv) the amendment of certain provisions of the Financing Agreements,
in each case, subject to the terms and conditions hereof;

NOW THEREFORE, based on these premises, and in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
Borrowers, the Obligors and the Lender hereby agree as follows:

1.    Amendments to Loan Agreement.

        1.1.    Name Change.    Upon the effectiveness of the name change from
"Transpro, Inc." to "Proliance International, Inc." and the consummation of the
Modine Merger and the GO/DAN Merger, all references to (i) "TransPro, Inc.",
"GO/DAN" and "GO/DAN Industries, Inc." set forth in the Loan Agreement and the
other Financing Agreements shall mean "Proliance International, Inc." and (ii)
all references to "Transpro" set forth in the Loan Agreement and the other
Financing Agreements shall mean "Proliance".

        1.2.    Definitions.

                (a) Applicable Eurodollar Margin.    Section 1.3A of the Loan
Agreement is hereby deleted in its entirety and the following is substituted in
lieu thereof:

1


--------------------------------------------------------------------------------


" 1.3A Applicable Eurodollar Margin' shall mean the rate set forth below based
upon the Quarterly Average Excess Availability (as defined below) of the
Borrowers:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Quarterly Average Excess Availability [spacer.gif] Applicable
Eurodollar Margin More than $25,000,000 [spacer.gif] 1.75% $15,000,000 to
$25,000,000 [spacer.gif] 2.00% Less than $15,000,000 [spacer.gif] 2.25%
[spacer.gif]

The Applicable Eurodollar Margin shall be adjusted by Lender no later than the
tenth (10th) day of each calendar quarter beginning on January 1, April 1, July
1 and October 1 of each year, commencing with the calendar quarter beginning on
July 1, 2006, based upon the Quarterly Average Excess Availability of the
Borrowers for the immediately preceding calendar quarter.

For purposes of this definition, Quarterly Average Excess Availability' shall
mean for any applicable calendar quarter the average daily Excess Availability
of the Borrowers, on a consolidated basis, for such calendar quarter."

                (b) Borrowing Base Certificate.    The following Section 1.7A is
hereby added to the Loan Agreement in proper numerical order:

"1.7A 'Borrowing Base Certificate' shall mean a certificate in substantially the
form of Exhibit B to the Twelfth Amendment, as such form may from time to time
be reasonably modified by Lender, which is duly completed (including all
schedules thereto) for each Borrower and executed by the chief financial officer
of each Borrower or other appropriate financial officer of such Borrower
reasonably acceptable to Lender and delivered to Lender."

                (c) Interest Rate.    The definition of "Interest Rate" set
forth in Section 1.31 of the Loan Agreement is hereby deleted in its entirety
and the following definition is substituted in lieu thereof:

"1.31 'Interest Rate' shall mean (i) from July 21, 2005 through April 21, 2006,
as to Prime Rate Loans, a per annum rate equal to the Prime Rate and, as to
Eurodollar Rate Loans, a per annum rate equal to two percent (2%) in excess of
the Adjusted Eurodollar Rate (based on the Eurodollar Rate applicable for the
Interest Period selected by Borrowers as in effect three (3) Business Days after
the date of receipt by Lender of the request of Borrowers for such Eurodollar
Rate Loans in accordance with the terms hereof, whether such rate is higher or
lower than any rate previously quoted to Borrowers) and (ii) from April 22, 2006
and thereafter, as to Prime Rate Loans, a per annum rate equal to the Prime
Rate, (iii) from April 22, 2006 through June 30, 2006, as to Eurodollar Rate
Loans, a per annum rate equal to the Applicable Eurodollar Margin based upon the
Quarterly Average Excess Availability of the Borrowers for the quarter ending on
March 31, 2006 plus the Adjusted Eurodollar Rate (based on the Eurodollar Rate
applicable for the Interest Period selected by Borrowers as in effect three (3)
Business Days after the date of receipt by Lender of the request of Borrowers
for such Eurodollar Rate Loans in accordance with the terms hereof, whether such
rate is higher or lower than any rate previously quoted to Borrowers) and (iv)
from July 1, 2006 and thereafter, as to Eurodollar Rate Loans, a per annum rate
equal to the Applicable Eurodollar Margin plus the Adjusted Eurodollar Rate
(based on the Eurodollar Rate applicable for the Interest Period selected by
Borrowers as in effect three (3) Business Days after the date of receipt by
Lender of the request of Borrowers for such Eurodollar Rate Loans in accordance
with the terms hereof, whether such rate is higher or lower than any rate
previously quoted to Borrowers); provided, that, in each case, the Interest Rate
shall mean the rate of three percent (3%) per annum in excess of the rate
applicable to Prime Rate Loans immediately prior to the event described below
and three percent (3%) per annum in excess of the rate applicable to Eurodollar
Rate Loans immediately prior to the event described below, at Lender's option,
without notice, (A) for the period (1) from and after the date of termination or
non-renewal hereof until Lender has received full and final payment of all
obligations (notwithstanding entry of a judgment against any Borrower) and (2)
from and after the date of the occurrence of an

2


--------------------------------------------------------------------------------


Event of Default for so long as such Event of Default is continuing as
determined by Lender, and (B) on the Revolving Loans at any time outstanding in
excess of the amounts available to Borrowers under Section 2 (whether or not
such excess(es), arise or are made with or without Lender's knowledge or consent
and whether made before or after an Event of Default), provided that if such
excess is the sole and direct result of an adjustment made by Lender to the
criteria for Eligible Accounts or Eligible Inventory or to Availability
Reserves, the higher rate of interest provided herein shall not go into effect
until ten (10) days after such adjustment by Lender became effective and
provided that Borrowers shall not have eliminated such excess within such ten
(10) day period."

                (d) Letter of Credit Fee Rate.    The following Section 1.35A is
hereby added to the Loan Agreement in proper numerical order:

"1.35A 'Letter of Credit Fee Rate' shall mean a per annum rate equal to the
following rates for the following time periods: (i) from July 21, 2005 through
April 21, 2006, two percent (2%) per annum and (ii) from April 22, 2006 and
thereafter, the Applicable Eurodollar Margin then in effect. The Applicable
Eurodollar Margin shall be adjusted quarterly in accordance with the provisions
set forth in the definition of Applicable Eurollar Margin'."

                (e) Mortgages.    All references to "Mortgages" set forth in the
Financing Agreements shall include the Emporia Mortgage (hereinafter defined)
upon the effectiveness thereof.

        1.3.    Revolving Loans.

                (a) Section 2.1(a)(i) of the Loan Agreement hereby is deleted in
its entirety and the following is substituted in lieu thereof:

"(i) the sum of (A) seventy-eight and one half percent (78.5%) of the Net Amount
of Eligible Accounts of Proliance to the extent that dilution does not exceed
five percent (5%), provided that Lender may reduce such advance rate one percent
for each percent by which dilution with respect to Proliance's Accounts exceeds
five percent (5%) plus, (B) seventy-five percent (75%) of the Net Amount of
Eligible Accounts of Evap plus "

                (b) Section 2.1(a)(ii) of the Loan Agreement hereby is deleted
in its entirety and the following is substituted in lieu thereof:

"(ii) the lesser of: (A) the sum of (1) thirty (30%) percent of the Value of
Eligible Inventory consisting of finished goods of Evap, plus (2) fifty-one
(51%) percent of the Value of Eligible Inventory consisting of finished goods of
Proliance, plus (3) twenty-one (21%) percent of the Value of Eligible Inventory
consisting of raw materials of Evap for the finished goods of Evap, plus (4)
thirty-five (35%) percent of the Value of Eligible Inventory consisting of raw
materials of Proliance for the finished goods of Proliance or (B)
$55,000,000.00, less"

        1.4.    Letter of Credit Accommodations.

                (a) The first sentence of Section 2.2(b) of the Loan Agreement
is hereby deleted in its entirety and the following sentence is substituted in
lieu thereof:

"In addition to any charges, fees and expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations, Borrowers shall pay to
Lender a letter of credit fee equal to the Letter of Credit Fee Rate then in
effect multiplied by the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Borrowers
shall pay to Lender such letter of credit fee, at Lender's option, without
notice, at a rate equal to five percent (5%) per annum on such daily outstanding
balance for: (i) the period from and after the date of termination or
non-renewal hereof until Lender has received full and final payment of all
Obligations (notwithstanding entry of a judgment against any Borrower) and (ii)
the period from and after the date of the occurrence of an Event of Default for
so long as such Event of Default is continuing as determined by Lender."

                (b) The first sentence of Section 2.2(d) of the Loan Agreement
is hereby deleted in its entirety and the following sentence is substituted in
lieu thereof:

3


--------------------------------------------------------------------------------


"Except in Lender's discretion, the amount of all outstanding Letter of Credit
Accommodations and all other commitments and obligations made or incurred by
Lender in connection therewith shall not at any time exceed $15,000,000.00."

        1.5.    Term Loan.    Section 2.3 of the Loan Agreement hereby is
deleted in its entirety and the following is substituted in lieu thereof:

"2.3    Term Loan.    The Borrowers issued to Lender that certain Amended and
Restated Term Promissory Note in the initial principal amount of Four Million
Three Hundred Seventy Thousand Dollars ($4,370,000) on March 14, 2001 ("Initial
Term Note") to evidence the Term Loan made by the Lender to the Borrowers as of
such date. From March 14, 2001 through December 27, 2002, the Borrowers made
certain interest and principal payments with respect to such Term Loan, reducing
the outstanding obligations under the Initial Term Note to less than Three
Million Dollars ($3,000,000). On December 27, 2002, Lender made an additional
Term Loan to the Borrowers ("December 2002 Term Loan"), increasing the aggregate
amount of the Term Loan outstanding to Three Million Dollars ($3,000,000) on
such date. To combine the obligations owed by the Borrowers to the Lender
pursuant to the Initial Term Note and the December 2002 Term Loan, the Borrowers
amended, restated and replaced the Initial Term Note with the Second Amended and
Restated Term Promissory Note dated as of December 27, 2002, issued in the
initial principal amount of Three Million Dollars ($3,000,000) (the "Second
Amended and Restated Term Note"). From December 27, 2002 through July 21, 2005
the Borrowers made certain interest and principal payments with respect to the
Term Loan, reducing the outstanding Term Loan to less than Three Million Dollars
($3,000,000). On July 21, 2005, Lender made an additional Term Loan to the
Borrowers ("July 2005 Term Loan"), increasing the aggregate amount of the Term
Loan outstanding to One Million Seven Hundred Thousand Dollars ($1,700,000). To
combine the obligations owed by the Borrowers to the Lender pursuant to the
Second Amended and Restated Term Note and the July 2005 Term Loan, the Borrowers
have amended, restated and replaced the Second Amended and Restated Term Note
with the Third Amended and Restated Term Promissory Note dated as of July 21,
2005, issued in the initial principal amount of One Million Seven Hundred
Thousand Dollars ($1,700,000) (the "Term Promissory Note"). The Term Promissory
Note (a) shall be repaid, together with interest and other amounts, in
accordance with this Agreement, the Term Promissory Note, and the other
Financing Agreements, and (b) shall be secured by all the Collateral. The
principal amount of the Term Loan shall be repaid in sixty (60) consecutive
monthly installments (or earlier as provided herein) payable on the first day of
each month commencing on September 1, 2005, of which, the first fifty-nine (59)
installments shall each be in the amount of $28,333.33 and the last installment
shall be due on the Renewal Date and shall be in the amount of the entire unpaid
balance of the Term Loan."

        1.6.    Availability Reserves.

                (a) Section 2.4 of the Loan Agreement hereby is deleted in its
entirety and the following is substituted in lieu thereof:

"2.4    Availability Reserves.    All Revolving Loans otherwise available to
Borrowers pursuant to the lending formulas and subject to the Maximum Credit and
other applicable limits hereunder shall be subject to Lender's continuing right
to establish and revise, in good faith, Availability Reserves, including,
without limitation, Availability Reserves in an amount equal to the amount by
which dilution with respect to Borrowers' Accounts (as determined in accordance
with Section 2.1(b)(i)(A) hereof) exceeds five percent (5%)."

                (b) The Gando Drive Reserve (as initially defined in that
certain letter agreement dated as of May 24, 2001 by and between Lender and
Borrowers) is hereby reduced to $0.

        1.7.    Interest.    Section 3.1(e) of the Loan Agreement is hereby
deleted in its entirety and Intentionally Omitted' is substituted in lieu
thereof.

        1.8.    Unused Line Fee.    Section 3.4 of the Loan Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

4


--------------------------------------------------------------------------------


"3.4    Unused Line Fee.    Borrowers shall pay to Lender monthly an unused line
fee at a rate equal to one quarter of one (.25%) percent per annum calculated
upon the amount by which Maximum Credit exceeds the average daily principal
balance of the outstanding Revolving Loans and Letter of Credit Accommodations
during the immediately preceding month (or part thereof) while this Agreement is
in effect and for so long thereafter as any of the Obligations are outstanding,
which fee shall be payable on the first day of each month in arrears."

        1.9.    Use of Proceeds.    The second sentence of Section 6.6 of the
Loan Agreement is hereby deleted in its entirety and the following sentence is
substituted in lieu thereof:

"All other Loans made or Letter of Credit Accommodations provided by Lender to
Borrowers pursuant to the provisions hereof shall be used by the Borrowers only
for (i) paying the fees, costs and expenses (including attorneys' fees and
disbursements) incurred by the Borrowers in connection with the Modine Merger,
the GO/DAN Merger, and the negotiation, documentation and execution of the
Modine Merger Documents, the GO/DAN Merger Documents, this Agreement and the
other Financing Agreements and the consummation of the transactions contemplated
by the Modine Merger Documents and the GO/DAN Merger Documents, (ii) paying the
purchase price and the fees, costs and expenses (including attorneys' fees)
incurred by the Borrowers in connection with the consummation of the July 2005
Acquisition (as defined in Section 9.10 hereof) and (iii) general operating,
working capital and other proper corporate purposes of Borrowers not otherwise
prohibited by the terms hereof."

        1.10.    Borrowing Base Certificates.    Section 7.1 of the Loan
Agreement is hereby deleted in its entirety and the following is substituted in
lieu thereof.

"7.1 Collateral Reporting.

(a)    Each Borrower shall provide Lender with the following documents in a form
reasonably satisfactory to Lender:

(i)    (A) so long as Excess Availability equals or exceeds $25,000,000 at all
times during the immediately preceding calendar month, on a monthly basis on or
before the fifteenth (15th) day of each month or more frequently at Borrowers'
option, a Borrowing Base Certificate for each Borrower setting forth each
Borrower's calculation of Revolving Loans and Letter of Credit Accommodations
available to such Borrowers pursuant to the terms and conditions contained
herein as of the last day of the preceding calendar month as to Accounts and
Inventory, and (B) so long as Excess Availability is less than $25,000,000 at
any time but more than $15,000,000 at all times during the immediately preceding
calendar month, on a weekly basis on or before the Second Business Day of each
week or more frequently at Borrowers' option, a Borrowing Base Certificate for
each Borrower setting forth such Borrower's calculation of the Revolving Loans
and Letter of Credit Accommodations available to such Borrower pursuant to the
terms and conditions contained herein as of the last business day of the
immediately preceding week as to the Accounts and as of the last day of the
preceding month as to Inventory, in each such case duly completed and executed
by the chief financial officer or other appropriate financial officer acceptable
to Lender, together with all schedules required pursuant to the terms of the
Borrowing Base Certificate duly completed (including, without limitation, a
schedule of all Accounts created, collections received and credit memos issued
for each day of the immediately preceding week); provided, that, without
limiting any other rights of Lender, upon Lender's request, Borrowers shall
provide Lender on a daily basis with a schedule of Accounts, collections
received and credits issued and on a daily basis with an inventory report in the
event that at any time either: (1) an Event of Default or event which with
notice or passage of time or both would constitute an Event of Default, shall
exist or have occurred, or (2) Borrowers shall have failed to deliver any
Borrowing Base Certificate in accordance with the terms hereof, or (3) upon
Lender's good faith belief, any information contained in any Borrowing Base
Certificate is incomplete, inaccurate or misleading, or (4) Excess Availability
shall be less than $15,000,000 (it being understood that once the Borrowers are
required by Lender to provide Borrowing Base Certificates on a daily basis in
accordance with this Section, the Borrowers shall continue to provide Borrowing
Base Certificates to Lender on a daily basis

5


--------------------------------------------------------------------------------


unless and until (x) no Events of Default have occurred and are then continuing,
(y) Excess Availability exceeds $15,000,000 for thirty (30) consecutive days,
and (z) the Borrowers have otherwise complied with their obligation to deliver
Borrowing Base Certificates to Lender in accordance with the provisions hereof
and such Borrowing Base Certificates are complete and accurate in all respects;
thereafter, the Borrowers shall deliver Borrowing Base Certificates in
accordance with Section 7.1(a)(i)(A)-(B) as applicable);

(ii)    on a monthly basis or more frequently as Lender may reasonably request,
(A) perpetual inventory reports, (B) inventory reports by category and (C)
agings of accounts payable;

(iii)    upon Lender's reasonable request, (A) copies of customer statements and
credit memos, remittances advices and reports, and copies of deposit slips and
bank statements, (B) copies of shipping and delivery documents, and (C) copies
of purchase orders, invoices and delivery of documents for Inventory and
Equipment acquired by Borrower;

(iv)    agings of accounts receivable on a monthly basis or more frequently as
Lender may request; and

(v)    such other reports as to the Collateral as Lender shall reasonably
request from time to time.

(b)    Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Lender contained herein and in
the event of any conflict or inconsistency between the calculation of the
Revolving Loans and Letter of Credit Accommodations available to Borrower as set
forth in any Borrowing Base Certificate and as determined by Lender, the
determination of Lender shall govern and be conclusive and binding upon
Borrower. Without limiting the foregoing, Borrower shall furnish to Lender any
information which Lender may reasonably request regarding the determination and
calculation of any of the amounts set forth in the Borrowing Base Certificate.
If any of Borrower's records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Borrower hereby irrevocably authorizes such service, contractor, shipper or
agent to deliver such records, reports and related documents to Lender and to
follow Lender's instructions with respect to further services at any time that
an Event of Default exists or has occurred and is continuing."

        1.11.    Inventory Appraisal.    Notwithstanding the provisions set
forth in Section 7.3(d) of the Loan Agreement, the Borrowers shall not be
required to cause to be conducted any inventory appraisals with respect to their
Inventory (i) during the 2005 calendar year provided that (A) Excess
Availability exceeds Ten Million Dollars ($10,000,000) at all times and (B) no
Event of Default or event which with the passage of time or notice or both would
constitute an Event of Default has occurred and is continuing or (ii) during the
2006 calendar year and thereafter provided that (A) Excess Availability exceeds
Fifteen Million Dollars ($15,000,000) at all times and (B) no Event of Default
or event which with the passage of time or notice or both would constitute an
Event of Default has occurred and is continuing (Borrowers shall cause to be
conducted as many inventory appraisals with respect to their Inventory as Lender
reasonably requests upon the occurrence and during the continuation of any Event
of Default or event which with the passage of time or notice or both would
constitute an Event of Default).

        1.12.    Compliance Certificates and Additional Notices.    Section 9.6
is amended to add the following Sections (f) and(g) thereto.

"(f) Compliance Certificates.    Together with and at the same time that the
financial statements which Borrowers are required to deliver under Section
9.6(a) hereof are delivered, Borrower shall deliver a duly completed and
executed compliance certificate substantially in the form of Exhibit A hereto,
along with schedules in a form reasonably satisfactory to Lender of the
calculations used in determining, as of the end of each applicable period,
whether Borrowers are in compliance with the financial covenants set forth in
the Loan Agreement for such period.

(g) Borrowers shall promptly notify Lender in writing in the event that at any
time after the delivery of a Borrowing Base Certificate by a Borrower to Lender
but prior to the delivery of

6


--------------------------------------------------------------------------------


the next Borrowing Base Certificate to be delivered by such Borrower to Lender
in accordance with the terms hereof: (i) the amount of Revolving Loans and
Letter of Credit Accommodations available to such Borrower pursuant to the terms
and conditions contained herein (calculated without regard to the then
outstanding Revolving Loans and Letter of Credit Accommodations) is less than
ninety (90%) percent of the amount of Revolving Loans and Letter of Credit
Accommodations available to such Borrower pursuant to the terms and conditions
contained herein (calculated without regard to the then outstanding Revolving
Loans and Letter of Credit Accommodations) as set forth in the most recent
Borrowing Base Certificate previously delivered by such Borrower to Lender
pursuant to Section 7.1 hereof, (ii) the Revolving Loans made by Lender to such
Borrower and/or Letter of Credit Accommodations outstanding at such time exceed
the amount of the Revolving Loans and Letter of Credit Accommodations then
available to such Borrower under the terms hereof as a result of any decrease in
the amount of Revolving Loans and Letter of Credit Accommodations then available
and the amount of such excess, or (iii) Excess Availability is less than the
applicable thresholds set forth in Section 7.1(a) as a result of any decrease in
the amounts of Revolving Loans and Letter of Credit Accommodations available to
such Borrower pursuant to the terms and conditions contained herein."

        1.13.    Sections 9.7, 9.8, 9.9. and 9.10.  Sections 9.7, 9.8, 9.9, and
9.10    of the Loan Agreement are amended to insert the following after the
first three words of each such Section: ", and shall not permit any subsidiary
of any Borrower to,"

        1.14.    Loans, Investments, Guarantees, Etc.    The following
subsection (d) is hereby added to the end of the first sentence of Section 9.10
of the Loan Agreement:

"and (d) the acquisition, in 2005, of certain personal property from a company
identified to Lender in July 2005, in the same line of business as Proliance,
for a purchase price not to exceed $4,000,000 provided that (i) the related
purchase and sales agreement and all agreements, documents and instruments
executed and/or delivered in connection therewith are in form and substance
reasonably satisfactory to Lender, (ii) the Borrowers take all steps necessary
to perfect Lender's security interest in such personal property to be purchased
immediately upon the consummation of such purchase (and such security interest
shall be a first priority perfected security interest), (iii) such assets to be
purchased shall be unencumbered except as permitted hereunder, (iv) the
Borrowers shall maintain Excess Availability of not less than $15,000,000 for
thirty (30) consecutive days prior to the date on which such acquisition is
consummated, and on the date on which such acquisition is consummated, and for
thirty (30) consecutive days following the date on which such acquisition is
consummated, in each case, after giving effect to the consummation of such
acquisition and (v) no default or Event of Default has occurred and is then
continuing hereunder or under any other Financing Agreement (after giving effect
to such acquisition) (July 2005 Acquisition')."

        1.15.    Dividends and Redemptions.    Section 9.11 of the Loan
Agreement is hereby deleted in its entirety and the following is substituted in
lieu thereof:

"9.11    Dividends and Redemptions.    Borrowers shall not, directly or
indirectly, declare or pay any dividends on account of any shares of class of
capital stock of Borrowers now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of capital stock
(or set aside or otherwise deposit or invest any sums for such purpose) for any
consideration other than common stock or apply or set apart any sum, or make any
other distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing; provided, however, that Proliance
may (i) pay up to $337,500 per year in dividends on its Series B convertible
preferred stock if and to the extent that such dividends are permitted and
required to be paid under the Certificate of Incorporation of Proliance and the
Agreement and Plan of Merger dated July 23, 1998 relating to the acquisition of
Evap and (ii) without duplication of the other dividends permitted to be made
under this Section 9.11, Proliance may pay dividends to its shareholders and may
repurchase capital stock held by its shareholders

7


--------------------------------------------------------------------------------


provided, that, as to any such dividend or repurchase, each of the following
conditions is satisfied: (1) the Borrowers shall maintain Excess Availability of
not less than $18,000,000 for thirty (30) consecutive days prior to the date on
which any such dividend or stock repurchase is made, and on the date on which
such dividend or stock repurchase is made, and for thirty (30) consecutive days
following the date on which such dividend or stock repurchase is made, in each
case, after giving effect to making such dividend or repurchasing such stock,
(2) as of the date of the making of such dividend or such stock repurchase and
after giving effect thereto, no Event of Default or event which with notice or
the passage of time would constitute an Event of Default shall exist or have
occurred and be continuing, (3) such dividend or stock repurchase shall be paid
with funds legally available therefor, (4) such dividend or stock repurchase
shall not violate any law or regulation or the terms of any indenture, agreement
or undertaking to which any Borrower is a party or by which any Borrower or its
property are bound, and (5) the aggregate amount of all dividends and
repurchases in any calendar year shall not exceed $3,000,000;"

        1.16.    Sections 9.14 and 9.15.    Sections 9.14 and 9.15 are deleted
in their entirety and replaced by "Intentionally Omitted."

        1.17.    Financial Covenants.

                (a)    Minimum EBITDA.    The following Section 9.20 is hereby
added to the Loan Agreement in proper numerical order:

"9.20    Minimum EBITDA.    Borrowers shall achieve, on a consolidated basis,
EBITDA of not less than the amounts set forth below for the twelve consecutive
month periods ending on the dates set forth below:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Test Date [spacer.gif] Amount September 30, 2005 [spacer.gif]  
($2,500,000 )  December 31, 2005 [spacer.gif]   ($15,000,000 )  March 31, 2006
[spacer.gif]   ($12,500,000 )  June 30, 2006 [spacer.gif]   ($4,500,000 ) 
September 30, 2006 [spacer.gif] $ 9,000,000   December 31, 2006 [spacer.gif] $
19,200,000   March 31, 2007 and at each calendar quarter end thereafter
[spacer.gif] $ 21,200,000   [spacer.gif]

For purposes of this Section 9.20, 'EBITDA' shall mean the sum, without
duplication, of the following as determined on a consolidated basis in
accordance with GAAP for Proliance and its wholly owned subsidiaries (but not
including G&O Manufacturing Company, Inc.): (a) Net Income, plus (b) interest
expense on all indebtedness to the extent deducted in determining Net Income,
(c) taxes on income to the extent deducted in determining Net Income, (d)
depreciation expense to the extent deducted in determining Net Income, (e)
amortization expense to the extent deducted in determining Net Income, (f) minus
non-cash gain or plus non-cash loss from the sale of assets, other than sales in
the ordinary course of business but only to the extent added to or deducted in
determining Net Income, and (g) minus negative goodwill to the extent added in
determining Net Income.

Compliance with the foregoing EBITDA covenant will not be required at any
applicable test date if Excess Availability equals or exceeds $15,000,000 at all
times during the calendar quarter immediately preceding such Test Date."

                (b)    Minimum Excess Availability.    The following Section
9.20A is hereby added to the Loan Agreement in proper numerical order:

"9.20A    Minimum Excess Availability.    The Borrowers shall maintain no less
than the following amounts of Excess Availability at all times during the
calendar quarters ending on the following test dates:

8


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Test Date [spacer.gif] Minimum Excess Availability September 30,
2005 [spacer.gif] $ 5,000,000   December 31, 2005 [spacer.gif] $ 5,000,000  
March 31, 2006 [spacer.gif] $ 5,000,000   June 30, 2006 [spacer.gif] $ 5,000,000
"  [spacer.gif]

                (c)    Capital Expenditures.    The following Section 9.21 is
hereby added to the Loan Agreement in proper numerical order:

"9.21    Capital Expenditures.    Borrowers shall not incur Capital Expenditures
in excess of $12,000,000, in the aggregate, in any calendar year. For purposes
of this Section 9.21, Capital Expenditures' shall mean, without duplication,
non-financed expenditures made or liabilities incurred for the acquisition of
any fixed assets or improvements, replacements, substitutions or additions
thereto which have a useful life of more than one (1) year (to avoid all doubt,
non-financed expenditures' referenced in the aforementioned definition of
"Capital Expenditures" shall include capital expenditures purchased with the
proceeds of Loans)."

        1.18.    Subsidiary Restrictions.    The following Section 9.22 is
hereby added to the Loan Agreement in proper numerical order:

"9.22    Limitation on Restrictions Affecting Subsidiaries.    Borrowers shall
not, directly, or indirectly, create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or limits the ability of any
subsidiary of any Borrower to (a) pay dividends or make other distributions or
pay any Indebtedness owed to any Borrower or any subsidiary of Borrower; (b)
make loans or advances to any Borrower or any subsidiary of any Borrower, (c)
transfer any of its properties or assets to any Borrower or any subsidiary of
any Borrower; or (d) create, incur, assume or suffer to exist any lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than encumbrances and restrictions arising under (i) applicable law, (ii)
this Agreement, (iii) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of any Borrower or any of its
subsidiaries, (iv) customary restrictions on dispositions of real property
interests found in reciprocal easement agreements of any Borrower or its
subsidiary, (v) any agreement relating to permitted Indebtedness incurred by a
subsidiary of any Borrower prior to the date on which such subsidiary was
acquired by such Borrower and outstanding on such acquisition date, and (vi) the
extension or continuation of contractual obligations in existence on the date
hereof; provided, that, any such encumbrances or restrictions contained in such
extension or continuation are no less favorable to Lender than those
encumbrances and restrictions under or pursuant to the contractual obligations
so extended or continued."

        1.19.    Term.    The first sentence of Section 12.1(a) of the Loan
Agreement hereby is deleted in its entirety and the following sentence is
substituted in lieu thereof:

"(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect until July 21, 2009 (the "Renewal Date"), and from year to year
thereafter, unless sooner terminated pursuant to the terms hereof."

        1.20.    Early Termination Fee.

                (a) The first sentence of Section 12.1(c) of the Loan Agreement
is hereby deleted in its entirety and the following sentence is substituted in
lieu thereof:

"(c) If for any reason this Agreement is terminated prior to the end of the then
current term or renewal term of this Agreement, in view of the impracticality
and extreme difficulty of ascertaining actual damages and by mutual agreement of
the parties as to a reasonable calculation of Lender's lost profits as a result
thereof and as a result of Lender's willingness to foregoing certain fees that
would otherwise be payable in a financing of this kind at the inception and
during the term of this Agreement, Borrowers agree to pay to Lender, upon the

9


--------------------------------------------------------------------------------


effective date of such termination, an early termination fee in the amount set
forth below if such termination is effective in the period indicated:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
Amount [spacer.gif] Period (i) [spacer.gif] 1% of Maximum Credit [spacer.gif]
from July 21 2005 to and including July 21, 2007; and (iii) [spacer.gif] 0.5% of
Maximum Credit [spacer.gif] July 22, 2007 and thereafter provided that this
provision shall not constitute a commitment by Lender to extend the term beyond
the Renewal Date." [spacer.gif]

2.    Fees.    Borrowers shall pay to Lender the fees set forth in the fee
letter dated the date hereof ("Fee Letter").

3.    Consents.

3.1.    Name Change.    Lender hereby consents to Transpro changing its name
from "Transpro, Inc." to "Proliance International, Inc." provided that (i) the
name change is effected in accordance with the copy of the merger certificate
containing the amendment to Transpro's articles of incorporation effecting such
name change provided to Lender prior to the date hereof and (ii) the conditions
precedent set forth in Section 4 hereof have been satisfied.

3.2.    Modine Merger.    Lender hereby consents to the Modine Merger provided
that (i) the Modine Merger is consummated in accordance with the Modine Merger
Documents and (ii) the conditions precedent set forth in Section 4 hereof have
been satisfied.

3.3.    GO/DAN Merger.    Lender hereby consents to the GO/DAN Merger provided
that (i) the GO/DAN Merger is consummated in accordance with the GO/DAN Merger
Documents and (ii) the conditions precedent set forth in Section 4 hereof have
been satisfied.

4.    Conditions Precedent.    The following are all of the conditions precedent
to the effectiveness of this Amendment and the agreements of the Lender
hereunder:

4.1. payment to Lender in immediately available funds of (i) the fees due on the
date hereof as set forth in the Fee Letter and (ii) all documented out-of-pocket
expenses, including, without limitation, reasonable attorneys' fees and
disbursements, incurred by the Lender through the date hereof, in accordance
with Section 10 hereof;

4.2. receipt by Lender of this Twelfth Amendment, duly executed by the Borrowers
and Obligors;

4.3. receipt by Lender of the original executed copy of that certain Third
Amended and Restated Term Promissory Note dated as of even date hereof issued by
Borrowers to Lender in the initial principal amount of One Million Seven Hundred
Thousand Dollars ($1,700,000) ("Term Note");

4.4. receipt by Lender of the Fee Letter, duly executed by Borrowers;

4.5. receipt by Lender of all historical financial information concerning MAH
and projected financial information concerning Parent (after giving effect to
the Modine Merger) and the other Borrowers as reasonably requested by Lender and
such financial information shall be in form and substance reasonably
satisfactory to Lender;

4.6. Lender shall have completed a field examination of the Collateral
constituting Aftermarket Assets (as defined in the Modine Merger Agreement) and
any other property and other assets of MAH immediately prior to the Modine
Merger, the results of which shall be reasonably satisfactory to Lender, in
Lender's reasonable discretion;

4.7. receipt by Lender of the Amended and Restated Information Certificate of
the Parent, which shall be accurate and complete in all material respects (after
giving effect to the Modine

10


--------------------------------------------------------------------------------


Merger, the GO/DAN Merger and the name change referenced above) and duly
executed by the Parent ("Parent Information Certificate");

4.8. receipt by Lender of the Collateral Assignment of Modine Merger Documents,
in form and substance reasonably satisfactory to Lender, duly executed by
Transpro and consented to by Modine and MAH ("Collateral Assignment");

4.9. receipt by Lender of evidence of insurance (reflecting that the Aftermarket
Assets (as defined in the Modine Merger Agreement) and the other Collateral are
adequately insured) and loss payee endorsements required under the Loan
Agreement and the Financing Agreements, in form and substance reasonably
satisfactory to Lender, and certificates of insurance policies and/or
endorsements naming Lender as loss payee;

4.10. receipt by Lender of the following, each in form and substance reasonably
satisfactory to Lender: evidence that the Modine Merger Documents have been duly
executed and delivered by and to the appropriate parties thereto;

4.11. receipt by Lender of the following, each in form and substance reasonably
satisfactory to Lender: evidence that the GO/DAN Merger Documents have been duly
executed and delivered by and to the appropriate parties thereto;

4.12. receipt by Lender of true, accurate and complete copies, executed if
applicable, of each of the Modine Merger Documents and the GO/DAN Merger
Documents;

4.13. receipt by Lender of written notice from Borrowers, which specifies each
of the conditions precedent to the Modine Merger Agreement waived by Transpro,
MAH or Modine (if any);

4.14. receipt by Lender of UCC, tax and other searches with respect to each
Borrower and Obligor and of the release of all security interests and liens not
permitted under the terms of the Financing Agreements;

4.15. receipt by Lender of the corporate resolutions of Borrowers authorizing
the Borrowers to consummate the transactions contemplated hereunder; and

4.16. Lender shall have received, in form and substance satisfactory to Lender,
such opinion letters of counsel to Borrowers with respect to this Twelfth
Amendment, the Term Note, the Collateral Assignment, and such other matters as
Lender may request;

4.17. each of the representations and warranties set forth in Section 6 hereof
is true, accurate and correct in all material respects as of the date hereof (or
such other date referenced in Section 6 hereof).

5.    Affirmative Covenants.    The Borrowers' failure to satisfy any of the
following affirmative covenants, in a manner satisfactory to Lender, by the date
applicable thereto shall constitute an Event of Default without notice or grace:

5.1.    Excess Availability.    Excess Availability under the lending formulas
set forth in the Loan Agreement, subject to sublimits and Availability Reserves,
shall be in an amount equal to no less than $13,000,000, immediately after
giving effect to the following (i) the payment of the fees assessed and the
expenses incurred by the Lender in connection with the negotiation,
documentation and execution of this Twelfth Amendment, the Term Note and the
Collateral Assignment, (ii) the payment of the fees and expenses incurred by
Borrowers in connection with the Modine Merger and the negotiation,
documentation and execution of the Modine Merger Documents, this Twelfth
Amendment and the other Financing Agreements, (iii) the payment of the fees and
expenses incurred by Borrowers in connection with the GO/DAN Merger and the
negotiation, documentation and execution of the GO/DAN Merger Documents, (iv)
the application of the proceeds of the Loans made by Lender on or before the
date hereof, and (v) the deduction for past due payables and other obligations.

5.2.    Modine Merger.    On or before July 22, 2005, the Borrowers shall cause
Lender to receive evidence that (i) the necessary certificate or articles of
merger with respect to the Modine

11


--------------------------------------------------------------------------------


Merger has been filed with and accepted by the Secretary of State of the State
of Delaware and the Secretary of State of the State of North Carolina and (ii)
the Modine Merger is valid and effective in accordance with the terms and
provisions of the Modine Merger Documents and the applicable corporation
statutes of the State of Delaware and the State of North Carolina (it being
understood that verbal confirmation from a reputable service company specifying
that the applicable certificate of merger has been filed and accepted at the
Delaware Secretary of State's Office and the North Carolina Secretary of State's
Office satisfies the affirmative covenant set forth in subsection (ii) of this
Section provided that written evidence of the same is delivered to Lender by
July 28, 2005).

5.3.    GO/DAN Merger.    On or before July 22, 2005, the Borrowers shall cause
Lender to receive evidence that (i) the necessary certificate or articles of
merger with respect to the GO/DAN Merger has been filed with and accepted by the
Secretary of State of the State of Delaware and (ii) the GO/DAN Merger is valid
and effective in accordance with the terms and provisions of the GO/DAN Merger
Documents and the applicable corporation statutes of the State of Delaware (it
being understood that verbal confirmation from a reputable service company
specifying that the applicable certificate of merger has been filed and accepted
at the Delaware Secretary of State's Office satisfies the affirmative covenant
set forth in subsection (ii) of this Section provided that written evidence of
the same is delivered to Lender by July 25, 2005).

5.4.    First Amendment and Ratification of Pledge Agreement; Stock
Certificate.    On or before July 22, 2005, the Borrowers shall cause the Lender
to receive that certain (i) First Amendment and Ratification of Pledge
Agreement, duly executed by Transpro and (ii) all originally issued stock
certificates evidencing Transpro's ownership interest in Aftermarket Delaware
Corporation and the accompanying stock powers signed in blank;

5.5.    Outakumpu Copper Radiator Strip A.B.    On or before July 29, 2005, the
Borrowers shall cause the Lender to receive evidence, reasonably satisfactory to
Lender, that Outokumpu Copper Radiator Strip A.B. has released its liens from
all Aftermarket Assets (as defined in the Modine Merger Agreement);

5.6.    Aftermarket LLC Membership Certificates.    On or before July 29, 2005,
the Borrowers shall cause the Lender to receive all originally issued membership
certificates evidencing Transpro's ownership interest in Aftermarket LLC, and
accompanying member interest powers signed in blank;

5.7.    Aftermarket Delaware Corporation/Aftermarket LLC Information
Certificates. On or before August 1, 2005, the Borrowers shall cause the Lender
to receive an information certificate, for each of Aftermarket Delaware
Corporation and Aftermarket LLC, which, each, shall be accurate and complete in
all material respects (after giving effect to the Modine Merger) and duly
executed by Aftermarket Delaware Corporation or Aftermarket LLC, as applicable;

5.8.    Security Documents.    On or before August 8, 2005, the Borrowers shall
cause Lender to receive a duly executed guarantee and security agreement from
each of Aftermarket Delaware Corporation and Aftermarket LLC (together with all
related corporate/limited liability company authorizations), each in form and
substance reasonably satisfactory to Lender (collectively, the "Security
Documents");

5.9.    Legal Opinion.    On or before August 8, 2005, Lender shall have
received, in form and substance reasonably satisfactory to Lender, an opinion
letter from counsel to Borrowers with respect to the Security Documents (as to
matters regarding perfection of Lender's security interest under the Security
Documents, due authorization with respect to the Security Documents and
execution of the Security Documents);

5.10.    Emporia Mortgage.    On or before September 30, 2005, the Borrowers
shall have caused the Lender to receive a duly executed mortgage ("Emporia
Mortgage") and collateral assignment of leases and rents ("Emporia Collateral
Assignment of Leases"), each in form and substance reasonably satisfactory to
Lender, with respect to Proliance's real property located at Emporia, Kansas
("Emporia Real Property").

12


--------------------------------------------------------------------------------


5.11.    Environmental (Emporia Real Property).    On or before September 30,
2005, the Borrowers shall have caused the Lender to receive copies of all
environmental audits and reports with respect to the Emporia Real Property that
have been prepared for the Borrowers or that the Borrowers have in their
possession and such audits and reports shall not indicate that (i) Borrowers are
in noncompliance with any material applicable Environmental Laws or (ii) that
there are material environmental problems with the Emporia Real Property.

5.12.    Title Insurance (Emporia Real Property).    On or before September 30,
2005, the Borrowers shall have caused the Lender to receive a valid and
effective title insurance policy, in form and substance reasonably satisfactory
to Lender, issued by a company and agent acceptable to Lender (i) insuring the
priority, amount and sufficiency of the Emporia Mortgage, (ii) insuring against
matters that would be disclosed by surveys, (iii) containing any legally
available endorsements, assurances or affirmative coverage requested by Lender
for protection of its interests, and (iv) subject to only such exceptions to
title as Lender may accept in its discretion.

5.13.    Deposit Account Control Agreements.    On or before September 30, 2005,
the Borrowers shall have caused the Lender to receive a deposit account control
agreement, in form and substance reasonably satisfactory to Lender, from each
depository institution at which the Borrowers maintain deposit account(s),
granting control to Lender over each deposit account maintained at such
depository institution with the exception of deposit accounts used solely for
payroll and benefits purposes.

5.14.    Landlord Waivers; Warehouse Agreements.    On or before October 31,
2005, the Borrowers shall have caused the Lender to receive a landlord waiver or
warehouse agreement, as applicable, in form and substance reasonably
satisfactory to Lender, for each location (not owned by a Borrower) at which
Collateral is located (which is leased by a Borrower or constitutes a warehouse)
and for which Lender may deem necessary or desirable in order to permit,
protect, perfect and/or enforce its security interests in and liens upon the
Collateral at such location.

5.15.    Pledge.    On or before October 31, 2005, the Borrowers shall have
caused the Lender to receive the pledge of sixty-five percent (65%) of the
outstanding Capital Stock and other equity securities of each of NRF B.V.,
Manufacturera Mexicana, SA de C.V. and Modine National Sales, Ltd. in a manner
and pursuant to documentation in form and substance reasonably satisfactory to
Lender.

5.16.    First Amendment to Pledge Contract Without Transmission of
Possession.    On or before October 31, 2005, the Borrowers shall have caused
the Lender to receive a copy of the First Amendment to Pledge Contract Without
Transmission of Possession, in form and substance reasonably satisfactory to
Lender, duly executed by the Obligors and Parent ("First Amendment to Pledge
Contract").

6.    Representations and Warranties.    Each Borrower and Obligor jointly and
severally represents and warrants to Lender the following, as applicable:

6.1.    Organization and Qualification.    Each of the Borrowers and Obligors is
duly incorporated or formed, as applicable, validly existing, and in good
standing under the laws of their respective jurisdictions of incorporation or
formation, as applicable. Each Borrower and Obligor is duly qualified to do
business and is in good standing as a foreign corporation or other applicable
organization in all states and jurisdictions in which the failure to be so
qualified would have a material adverse effect on the financial condition,
business or properties of such Borrower or Obligor.

6.2.    Power and Authority.    Each Borrower and Obligor are duly authorized
and empowered to enter, deliver, and perform this Twelfth Amendment, the
Borrowers are duly authorized and empowered to enter, deliver, and perform the
Term Note and Transpro is duly authorized and empowered to enter, deliver, and
perform the and Collateral Assignment. The execution, delivery, and performance
of this Twelfth Amendment, the Term Note and the Collateral Assignment have been
duly authorized by all necessary corporate action of each of the applicable
Borrowers and Obligors. The execution, delivery and performance of this Twelfth

13


--------------------------------------------------------------------------------


Amendment, the Term Note and the Collateral Assignment do not and will not (i)
require any consent or approval of the shareholders of the Borrowers or the
Obligors; (ii) contravene the charter or by-laws or equivalent organizational
documents of any of the Borrowers or Obligor; (iii) violate or cause any
Borrower or Obligor to be in default under, any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award in
effect having applicability to such Borrower or Obligor; (iv) result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other agreement, lease or instrument to which any Borrower or Obligor is a
party or by which such Borrower's or Obligor's properties may be bound or
affected, which breach or default is reasonably likely to have a material
adverse effect on the financial condition, business or properties of such
Borrower or Obligor; or (v) result in, or require, the creation or imposition of
any lien (other than the liens set forth in Schedule 8.4 to the Loan Agreement)
upon or with respect to any of the properties now owned or hereafter acquired by
any Borrower or Obligor.

6.3.    Legally Enforceable Agreement.    This Twelfth Amendment is a legal,
valid and binding obligation of each of the Borrowers and Obligors and is
enforceable against each of the Borrowers and Obligors in accordance with the
terms hereof subject to bankruptcy, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally. The Term Note is a
legal, valid and binding obligation of each of the Borrowers and is enforceable
against each of the Borrowers in accordance with the terms thereof subject to
bankruptcy, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally. The Collateral Assignment is a legal, valid and
binding obligation of Transpro and is enforceable against Transpro in accordance
with the terms thereof subject to bankruptcy, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally.

6.4.    Continuous Nature of Representations and Warranties.    Each Borrower
confirms and agrees that, except for the amendments to the Loan Agreement
provided herein and in the other previously executed amendments to the Loan
Agreement, (a) all representations and warranties contained in the Loan
Agreement and in the other Financing Agreements (as amended prior to the date
hereof and pursuant to this Amendment) are on the date hereof true and correct
in all material respects (except with respect to deviations therefrom permitted
under Article 9 of the Loan Agreement) except to the extent that such
representations and warranties expressly relate to a specific earlier date in
which case the Borrowers confirm, reaffirm and restate such representations and
warranties as of such earlier date, (b) all Information Certificates delivered
in conjunction with the Loan Agreement remain true and correct in all material
respects except for the Information Certificate delivered by Transpro in
conjunction with the execution of the Loan Agreement which shall be amended,
restated and replaced by the Parent Information Certificate on the date hereof
and (c) it is unconditionally, absolutely, and jointly and severally liable for
the punctual and full performance and payment of all Obligations, including,
without limitation, all termination fees under Section 12.1(c) of the Loan
Agreement, charges, fees, expenses and costs (including attorneys' fees and
expenses) under the Financing Agreements, and that no Borrower has any defenses,
counterclaims or setoffs with respect to full, complete and timely payment of
all Obligations.

6.5.    Solvency.    The Parent is Solvent and will continue to be Solvent after
giving effect to the Modine Merger, the Modine Merger Documents, the GO/DAN
Merger and the GO/DAN Merger Documents. For purposes of this Section, "Solvent"
shall mean, at any time with respect to any Person, that at such time such
Person (a) is able to pay its debts as they mature and has (and has a reasonable
basis to believe it will continue to have) sufficient capital (and not
unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities

14


--------------------------------------------------------------------------------


arising pursuant to any guarantee the face amount of such liability as reduced
to reflect the probability of it becoming a matured liability).

6.6.    Modine Merger Representations and Warranties.

                (i)    Upon the filing of the certificate and/or articles of
merger with the Secretary of State of Delaware and North Carolina, the Modine
Merger will be valid and effective in accordance with the terms of the Modine
Merger Documents and the corporation statutes of the State of Delaware and the
State of North Carolina.

                (ii)    All actions and proceedings required by the Modine
Merger Documents, applicable law and regulation (including, but not limited to,
compliance with the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as
amended) have been taken and the transactions required thereunder have been duly
and validly taken and consummated and no consent, approval, authorization,
order, or filing with any governmental agency or body or any other person is
required of Borrowers, MAH or Modine for or in connection with the Modine
Merger, except as set forth in the Modine Merger Agreement (including the
schedules thereto) or for such consents as shall have been obtained by Borrowers
prior to the closing thereunder.

                (iii)    No court of competent jurisdiction has issued any
injunction, restraining order or other order which prohibits consummation of the
transactions described in the Modine Merger Documents and no governmental action
or proceeding has been threatened or commenced seeking any injunction,
restraining order or other order which seeks to void or otherwise modify the
transactions described in the Modine Merger Documents.

                (iv)    Borrowers have furnished to Lender a true, complete, and
accurate copy of each of the Modine Merger Documents (together with all
amendments, schedules and exhibits thereto), and Borrowers shall promptly
furnish to Lender a true, complete, and accurate copy of any amendments to the
Modine Merger Documents entered into after the date hereof (together with
schedules and exhibits thereto) for Lender's review.

                (v)    no liabilities are being assumed by Borrowers pursuant to
or in connection with the Modine Merger except pursuant to the terms of the
Modine Merger Agreement or as may otherwise be disclosed to and approved by
Lender.

                (vi)    no default or Event of Default existed on the date of
the Modine Merger Agreement and no default or Event of Default shall exist or
have occurred and be continuing on date hereof after giving effect to the Modine
Merger and this Twelfth Amendment.

6.7.    GO/DAN Merger Representations and Warranties.

                (i)    Upon the filing of the certificate of merger with the
Secretary of State of the State of Delaware, the GO/DAN Merger will be valid and
effective in accordance with the terms of the GO/DAN Merger Documents and the
corporation statutes of the State of Delaware.

                (ii)    All actions and proceedings required by the GO/DAN
Merger Documents, applicable law and regulation (including, but not limited to,
compliance with the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as
amended) have been taken and the transactions required thereunder have been duly
and validly taken and consummated and no consent, approval, authorization,
order, or filing with any governmental agency or body or any other person is
required of Borrowers for or in connection with the GO/DAN Merger, except as set
forth in the GO/DAN Merger Agreement (including the schedules thereto) or for
such consents as shall have been obtained by Borrowers prior to the closing
thereunder.

                (iii)    No court of competent jurisdiction has issued any
injunction, restraining order or other order which prohibits consummation of the
transactions described in the GO/DAN Merger Documents and no governmental action
or proceeding has been threatened or commenced seeking any injunction,
restraining order or other order which seeks to void or otherwise modify the
transactions described in the GO/DAN Merger Documents.

                (iv)    Borrowers have furnished to Lender a true, complete, and
accurate copy of each of the GO/DAN Merger Documents (together with all
amendments, schedules and exhibits thereto),

15


--------------------------------------------------------------------------------


and Borrowers shall promptly furnish to Lender a true, complete, and accurate
copy of any amendments to the GO/DAN Merger Documents entered into after the
date hereof (together with schedules and exhibits thereto) for Lender's review.

                (v)    No default or Event of Default existed on the date of the
GO/DAN Merger Agreement and no default or Event of Default shall exist or have
occurred and be continuing on date hereof after giving effect to the GO/DAN
Merger and this Twelfth Amendment.

7.    Amendment to Modine Merger Documents; License Agreements.    Borrowers and
Lender further agree as follows: (a) Borrowers shall not enter into any
amendment to the Modine Merger Agreement without Lender's prior review (with
such approval not to be unreasonably delayed or withheld) provided that Lender's
prior approval shall also be required with respect to any amendments to the
Modine Merger Documents which have or would reasonably be expected to have a
material adverse effect on (i) Borrowers' ability to perform and/or pay the
Obligations and (ii) the Collateral; and (b) to the extent not included in the
schedules and exhibits to the Modine Merger Documents, Borrowers shall promptly
provide Lender with true, complete, and accurate copies of all License
Agreements entered into in connection with the execution of the Modine Merger
Agreement, and all such License Agreements shall be in form and substance
reasonably satisfactory to Lender.

8.    Acknowledgement of Obligations.    Each Obligor, for value received,
hereby consents to (i) the applicable Borrowers' execution and delivery of this
Twelfth Amendment, the Term Note, the Mortgage, the Collateral Assignment of
Leases and the Collateral Assignment, (ii) Transpro's execution of the Modine
Merger Agreement and the other Modine Merger Documents, (iii) Transpro's and
GO/DAN's execution of the GO/DAN Merger Agreement and the other GO/DAN Merger
Documents and (iv) the performance by the Borrowers of their respective
agreements and obligations hereunder and thereunder. The applicable Borrowers'
performance and/or consummation of any transaction or matter contemplated under
this Twelfth Amendment, the Term Note, the Mortgage, the Collateral Assignment
of Leases, the Collateral Assignment, the Modine Merger Agreement, the other
Modine Merger Documents, the GO/DAN Merger Agreement and the other GO/DAN Merger
Documents shall not limit, restrict, extinguish or otherwise impair any of the
Obligors' obligations to Lender with respect to the Financing Agreements, as
applicable.

9.    Confirmation of Liens.    Each Borrower and Obligor acknowledges, confirms
and agrees that the Financing Agreements, as amended hereby, are effective to
grant to Lender duly perfected, valid and enforceable first priority security
interests in and liens on the Collateral described therein (including the
Aftermarket Assets), except for liens referenced in Sections 8.4 and 9.8 and
Schedule 8.4 (as amended hereby) of the Loan Agreement, and that the locations
for such Collateral specified in the Financing Agreements have not changed
except as provided herein or as previously disclosed to the Lender. Each
Borrower and Obligor further acknowledges and agrees that all Obligations of the
Borrowers are and shall be secured by the Collateral, as amended hereby.

10.    Miscellaneous.    All capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Financing Agreements. Borrowers
hereby agree to pay to Lender all reasonable attorney's fees and costs which
have been incurred or may in the future be incurred by Lender in connection with
the negotiation, preparation, performance and enforcement of this Twelfth
Amendment, the Term Note, the Mortgage, the Collateral Assignment of Leases and
the Collateral Assignment and any other documents and agreements prepared and/or
reviewed in connection herewith and therewith. This Twelfth Amendment, the Term
Note, the Mortgage, the Collateral Assignment of Leases and the Collateral
Assignment, each, shall be deemed to be a Financing Agreement and, together with
the other Financing Agreements, constitute the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
dealings, correspondence, conversations or communications between the parties
with respect to the subject matter hereof.

REST OF PAGE LEFT INTENTIONALLY BLANK

16


--------------------------------------------------------------------------------


Signature page to Twelfth Amendment to Loan Agreement

IN WITNESS WHEREOF, the Borrowers, the Obligors, and the Lender have executed
this Twelfth Amendment as of the date first above written, by their respective
officers hereunto duly authorized, under seal.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] BORROWERS:   [spacer.gif]   WITNESS [spacer.gif]
TRANSPRO, INC.   [spacer.gif]       /s/ Richard A. Wisot     [spacer.gif]
By:    /s/ Charles E. Johnson                               [spacer.gif] Title:
President and Chief Executive Officer   [spacer.gif]     [spacer.gif] GO/DAN
INDUSTRIES, INC.   [spacer.gif]       /s/ Richard A. Wisot     [spacer.gif]
By:    /s/ Charles E. Johnson                               [spacer.gif] Title:
President   [spacer.gif]     [spacer.gif] READY AIRE, INC.   [spacer.gif]  
    /s/ Richard A. Wisot     [spacer.gif] By:    /s/ Charles E.
Johnson                               [spacer.gif] Title: President [spacer.gif]

17


--------------------------------------------------------------------------------


Signature page to Twelfth Amendment to Loan Agreement

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] OBLIGORS:   [spacer.gif]     [spacer.gif] GO/DAN de
MEXICO SA de C.V.   [spacer.gif]       /s/ Richard A. Wisot     [spacer.gif]
By:    /s/ Charles E. Johnson                               [spacer.gif] Title:
President   [spacer.gif]     [spacer.gif] RADIADORES GDI, SA de C.V.  
[spacer.gif]       /s/ Richard A. Wisot     [spacer.gif] By:    /s/ Charles E.
Johnson                               [spacer.gif] Title:   [spacer.gif]    
[spacer.gif] LENDER:
  [spacer.gif] WACHOVIA CAPITAL FINANCE CORPORATION (NEW ENGLAND)   [spacer.gif]
    [spacer.gif] By:    /s/ Will A. Williams                                  
[spacer.gif] Title: Vice President   [spacer.gif]   [spacer.gif]

18


--------------------------------------------------------------------------------
